         Case 1:20-mj-00183-HKS Document 6 Filed 12/08/20 Page 1 of 4




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_____________________________________

UNITED STATES OF AMERICA,

                     Plaintiff,
                                                            DOCKET NO. 20-M-183
              v.

MICHAEL REGAN,

                Defendant.
_____________________________________



                        ORDER OF DETENTION PENDING TRIAL


              The government seeks to have the defendant detained pending trial in this

case. In accordance with the Bail Reform Act, 18 U.S.C. Section 3142(f), a detention

hearing was held on December 8, 2020. For the reasons set forth below and in

accordance with 18 U.S.C. Sections 3142(e) and (g), the defendant is hereby ordered

detained pending trial in this case.



                            CHARGES AGAINST DEFENDANT

              In summary, the defendant is charged by way of Criminal Complaint with

violating Title 18 U.S.C. § § 2251(a) and 2422(b).



                                       DISCUSSION

              Pursuant to 18 U.S.C. Section 3142(g), the factors to be considered in the

determination of a detention request are:
         Case 1:20-mj-00183-HKS Document 6 Filed 12/08/20 Page 2 of 4




                                            2

             (1)    the nature and circumstances of the offense charged;

             (2)    the weight of the evidence against the person;

             (3)    the history and characteristics of the person, including

                    (A)    the person’s character, physical and mental

                           condition, family ties, employment, financial

                           resources, length of residence in the community,

                            community ties, past conduct, history relating to

                           drug or alcohol abuse, criminal history, and record

                            concerning appearance at court proceedings; and

                    (B)    whether, at the time of the current offense or arrest,

                           the person was on probation, on parole, or on other

                           release pending trial, sentencing, appeal or

                           completion of sentence for an offense under Federal,

                           state or local law; and

             (4)    the nature and seriousness of the danger to any person or

                    the community that would be posed by the person’s

                    release.



                            FINDINGS AND CONCLUSIONS

             I want to begin by emphasizing the presumption of innocence to which the

defendant is entitled both under the Constitution of the United States as well as in the

Bail Reform Act of 1984 as amended. My role in addressing the government’s motion

to have the defendant detained and the defendant’s application to be released on bail
          Case 1:20-mj-00183-HKS Document 6 Filed 12/08/20 Page 3 of 4




                                              3

with terms and conditions is to consider all of the facts and circumstances known to the

Court at this time in their totality.



               I have taken into account and consideration that which has been proffered

by the government in support of its motion. I have also taken into account and have

considered what has been proffered on behalf of the defendant in rebutting or objecting

to the government’s motion and in support of the defendant’s application for bail.

Lastly, I have taken into account the sworn information set forth in the affidavit upon

which the Criminal Complaint is based as well as what is contained in the Pretrial

Services Report. In considering all of that information in its totality, while recognizing

the presumption of innocence to which the defendant is entitled both under the

Constitution of the United States as well as in the Bail Reform Act of 1984, I conclude

that there are no reasonable terms and conditions that I could impose that would

reasonably assure the safety of the community or the safety of individuals in the

community. Therefore, I am granting the government’s motion and hereby order the

defendant detained and remand him to the custody of the U.S. Marshals Service until

further order of the Court. It is hereby



               ORDERED that the following DIRECTIONS REGARDING DETENTION be

implemented:



               1.      The defendant is committed to the custody of the Attorney

General or his designated representative for confinement in a corrections facility,
         Case 1:20-mj-00183-HKS Document 6 Filed 12/08/20 Page 4 of 4




                                              4

separate, to the extent practicable, from persons awaiting or serving sentence or being

held in custody pending appeal, pending trial of the charges herein against him;



              2.     The defendant shall be afforded a reasonable opportunity

for private consultation with defense counsel;



              3.     On order of a court of the United States or on request of

an attorney for the government, the person in charge of the corrections facility shall deliver

the defendant to the United States Marshal for the purpose of an appearance in

connection with a court proceeding.



              SO ORDERED.



                                           S/ H. Kenneth Schroeder, Jr.
                                           H. KENNETH SCHROEDER, Jr.
                                           United States Magistrate Judge

DATED:        December 8, 2020
              Buffalo, New York
